Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the applicant states “further comprising” a corrugated sheet. Then the applicant states the corrugated sheet comprises “the elastic element”. The claim is indefinite as it is unclear where this is the elastic element of claim 1, or further elastic elements.
Based on the grammar of the claim and applicant’s disclosure, the examiner is interpreting the claim that the corrugated sheet is the elastic elements of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 23-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kroiß et al. (hereafter Kroib), Development of a seawater-proof hybrid photovoltaic/thermal (PV/T) solar collector) in view of Li et al. (CN 105141252).
Regarding claim 23, Kroib discloses a hybrid solar panel (see abstract) comprising: 
a photovoltaic module comprising a front face and a rear face (i.e. a commercial PV, section 4.1, page 95, inherently having a front and back, see MPEP § 2112), 
a heat exchanger comprising a lower face and an upper face (i.e. polypropylene absorber shown in fig. 1, sections 4.1 and 4.2, pages 95-96), 
said upper face being arranged facing the rear face of the photovoltaic module (i.e. fixed on the back of the PV module, see section 4.2, page 96), 
a rigid frame surrounding the photovoltaic module and the heat exchanger (shown in fig. 2, section 4.2, page 96), 
Kroib does not disclose the method of fixing (blocking element) the spring to the aluminum plate at least one elastic element (i.e. springs) adapted to exert a compression force against the lower face of the exchanger in such a way that said exchanger is thrust against the rear face of the photovoltaic module (see section 4.2, page 96), 
the elastic element (spring) bears against at least one bearing element (bottom beam), said bearing element being in connection with the frame (through beam) in such a way that at least one portion of the compression force exerted by the elastic element on the bearing element is taken up by said frame (inherently as beam is connected to frame, see section 4.2, page 96), 
the bearing element is arranged under the exchanger and extends in the width and/or the length of said exchanger (shown in fig. 2).

the blocking element interacts with the bearing element, in such a way as to block the exchanger in translation in the direction of the length and in the direction of the width of the panel, preventing the sliding of said exchanger under its own weight, inside the frame.
Li is analogous art to Kroib as Li discloses a hybrid PV/thermal absorber module (see abstract), Li discloses an elastic member (spring 9) between a bearing element (plate 8) and beam (7) (see figs. 1 and 2, paragraph [0030]). Li discloses a method of fixing the spring to the bearing element (plate 8) comprising a blocking element (screw or bolt 10 through the center of the elastic member, spring 9) fixed to the exchanger through beam (7), support plate (8), fixed plate (6), to frame (see paragraphs [0023] and [0030]).
Therefore it would be obvious to a person having ordinary skill in the art to modify the elastic member (spring) of Kroib to include a blocking member (screw or bolt or fixing member through the center of the spring) as the blocking member provides a method for fixing the spring in place.

Regarding claim 24, Modified Kroib discloses a hybrid solar panel according to claim 23, wherein the blocking element is positioned at the center of the lower face of the exchanger (see Li, figs. 1 and 2, paragraphs [0023] and [0030]).

Regarding claim 25, Modified Kroib discloses a hybrid solar panel according to claim 23, wherein: the frame has a lower face adapted for being positioned against a fastening support of 

Regarding claim 26, Modified Kroib discloses a hybrid solar panel according to claim 23, further comprising at least three support elements arranged under the exchanger and which each extend in the width of said exchanger, said support elements having the form of profiles installed at regular intervals in the length of said exchanger (see Kroib, fig. 2, pages 95-96).

Regarding claim 27, Modified Kroib discloses a hybrid solar panel according to claim 26, wherein several elastic elements are distributed in the length of each profile (see Kroib, fig. 2, pages 95-96).

Regarding claim 28, Modified Kroib discloses a hybrid solar panel according to claim 23, further comprising at least three support elements arranged under the exchanger and which each extend in the length of said exchanger (examiner defines the length of Kroib as the direction the support elements extend), said support elements having the form of profiles installed at regular intervals in the width of said exchanger (see Kroib, fig. 2, pages 95-96).
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). See MPEP § 2144.04 VI. A.

Regarding claim 29, Modified Kroib discloses a hybrid solar panel according to claim 28, wherein several elastic elements are distributed in the length of each profile (see Kroib, fig. 2, pages 95-96).

Regarding claim 30, Modified Kroib discloses a hybrid solar panel according to claim 29, wherein the elastic profiles are distributed in each one of the profiles in such a way that said elastic elements are arranged staggered in considering all of said profiles (see Kroib, fig. 2, pages 95-96). Without a specific way of staggering said elastic elements, it is the examiner’s position that the intervals of elastic members meets the limitation.
Alternatively, the court has held, absent criticality or unexpected results, it would be obvious to a person having ordinary skill in the art to rearrange parts, i.e. rearrange so springs are staggered, wherein the function is held to be the same, is held to be an obvious modification as an obvious design choice, wherein the result is predictable. See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). See MPEP § 2144.04 VI. C.


Kroib does disclose the top beam is U-shape, wherein the bearing element has the form of a U-shaped profile delimited by a bottom wall and two lateral branches, said branches define an opening on their free end (shown in Kroib fig. 2, wherein bearing element (top beam) is U-shape), said profile is arranged in such a way that said opening is directed towards the lower face of the exchanger, (i.e. see fig. 2, said opening faces the absorber).
As Kroib has disclosed selecting from a finite number of shapes of beams, i.e. flat or U-shape, one having ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.
When the U-shape beam is substituted for the flat bottom beam of Kroib, the result is the elastic element bears against the bottom wall of said profile (shown in fig. 2) (see pages 95-96).

Regarding claim 37, modified Kroib discloses a hybrid solar panel according to claim 23, wherein each elastic element has the form of a helical compression spring (see Kroib, fig. 2, pages 95-96).

Regarding claim 39, Modified Kroib discloses a hybrid solar panel according to claim 23, but does not disclose wherein the elastic element is made from plastic, or from galvanized steel, 
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 

Regarding claim 40, Modified Kroib discloses a hybrid solar panel according to claim 23, wherein the elastic element comprises a front end and a rear end (shown in fig. 2), a means of protection being placed between the lower face of the exchanger and said front end, i.e. Kroib has a bottom beam and a top beam, while the bottom beam is considered the bearing element, the top beam serves as a means of protection being placed between the lower face of the exchanger and said front end of the elastic member (i.e. spring) (see Kroib pages 95-96).

Regarding claim 41, modified Kroib discloses a hybrid solar panel according to claim 40, but does not disclose wherein the means of protection has the form of a rigid plate installed between the lower face of the exchanger and the front end of the elastic element.
Li is analogous art to Kroib (see discussion of claim 1). Li discloses a means of protection to be a plate arranged under the exchanger (see fig. 1, plate 6 and 8). 
The court has held absent criticality or unexpected results, it would obvious to a person having ordinary skill in the art to substitute one known device (i.e. the plate of Li) for another known device, (i.e. the U-shaped channel of Kroib), wherein the result is predictable, i.e. protection and support of the exchanger from below.

Regarding claim 42, modified Kroib discloses a hybrid solar panel according to claim 40, but does not disclose wherein the means of protection has the form of a cup placed between the lower face of the exchanger and the front end of the elastic element.
A cup is simply a variation of the U-shaped channel well-known in the art. See MPEP 2144.03. 
The court has held it would be obvious to a person having ordinary skill in the art to substitute one known device (i.e. forming a cup in a U-shape channel by adding walls) for another known device (i.e. a U-shape channel), wherein the result is predictable, i.e. protection and support for the exchange.

Regarding claim 43, modified Kroib discloses a hybrid solar panel according to claim 40, does not disclose wherein the means of protection has the form of an element made from foam placed between the lower face of the exchanger and the front end of the elastic element.
Li is analogous art of Kroib (see discussion of claim 1). Li discloses polystyrene foam as insulation between the front end of the elastic element and the face of the exchanger (see paragraph [0031]).
Therefore it would be obvious to a person having ordinary skill in the art to modify the module of Kroib to have foam between the front end of the elastic element and the face of the exchanger as the foam provides protection of thermal insulation.



Regarding claim 45, Modified Kroib discloses a hybrid solar panel according to claim 44, but does not disclose wherein the maintaining element is an adhesive element.
Adhesive is a well-known substitute as a fastener in the art. See MPEP § 2144.03.
The court has held it would be obvious to a person having ordinary skill in the art to substitute one known device (i.e. adhesive) for another known device (i.e. fastening nuts), wherein the result is predictable, i.e. the spring is fixed.

Regarding claim 46, Modified Kroib discloses a hybrid solar panel according to claim 23, wherein a thermally insulating element is inserted between the support elements (see Kroib pages 95-96, i.e. bottom is insulated, therefore insulation is between support elements).


Claims 32, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kroiß et al. and  Li et al. as applied to claim 23 above, and further in view of Jaeger et al. (DE 10 2011-107393).
Regarding claim 32, modified Kroib discloses a hybrid solar panel according to claim 23, but does not disclose wherein the bearing element has the form of a plate arranged under the exchanger and which extends over the entire surface of the lower face of said exchanger.

The court has held absent criticality or unexpected results, it would obvious to a person having ordinary skill in the art to substitute one known device (i.e. the plate of Jaeger) for another known device, (i.e. the beams of Kroib), wherein the result is predictable, i.e. support of the exchanger from below.

Regarding claim 33, Modified Kroib discloses a hybrid solar panel according to claim 32, wherein several elastic elements are distributed homogeneously over the entire surface of the lower face of the exchanger (see Kroib, fig. 2, pages 95-96).

Regarding claim 36, modified Kroib discloses a hybrid solar panel according to claim 32, wherein the elastic profiles are arranged staggered (see Kroib, fig. 2, pages 95-96). Without a specific way of staggering said elastic elements, it is the examiner’s position that the intervals of elastic members meets the limitation.
Alternatively, the court has held, absent criticality or unexpected results, it would be obvious to a person having ordinary skill in the art to rearrange parts, i.e. rearrange so springs are staggered, wherein the function is held to be the same, is held to be an obvious modification as In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). See MPEP § 2144.04 VI. C.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kroiß et al., Li et al., and Jaeger et al. as applied to claims 23 and 32 above, and further in view of Nakamura et al. (US 6,799,742)
Regarding claim 34, modified Kroib discloses a hybrid solar panel according to claim 32, but does not disclose wherein the bearing element has a honeycomb structure.
Nakamura is analogous art to Krobi as Nakamura discloses a photovoltaic module (see abstract). Kadi discloses solar cells (22) and a support plate (24) (bearing plate) (see col. 8, lines 47-67). Nakamura discloses the support plate (bearing plate) is formed of honeycomb (see col. 8, lines 61-67), wherein the honeycomb results in a module of light weight that is highly rigid (see col. 8, lines 64-67).
Therefore it would be obvious for a person having ordinary skill in the art to modify the bearing element in the form of a plate of Kroib as modified by Jaeger because a plate formed from honeycomb results in a lighter weight, highly rigid support plate.

Regarding claim 35, modified Kroib discloses a hybrid solar panel according to claim 34, wherein several elastic elements are distributed homogeneously over the entire surface of the lower face of the exchanger (see Kroib, fig. 2, pages 95-96).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kroiß et al. and Li et al. as applied to claim 23 above, and further in view of Rubio et al. (US 2015/0349178).
Regarding claim 38, modified Kroib discloses a hybrid solar panel according to claim 23, but does not disclose a corrugated plate installed between the bearing element and the lower face of the exchanger, said corrugated plate being configured in such a way that its corrugations form the elastic profiles.
Rubio is analogous art to Kroib as Rubio discloses a hybrid photovoltaic module including a cooling heat exchanger (see abstract). Further, Rubio discloses a bearing element (mounting rails 7) with an elastic element (2 supporting back sheet), wherein the elastic element is corrugated to act as a spring (see paragraphs [0043] and [0049])
The court has held it would be obvious to a person having ordinary skill in the art to substitute one known device (i.e. supporting beams and a corrugated sheet as a bearing element and an elastic element) for another known device (i.e. supporting beams and springs as a bearing element and an elastic element), wherein the result is predictable, i.e support of the heat exchange element on the back side of the solar cell.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kadi (US 2010/0154888).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721